                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       NORTHERN DIVISION

ADAM KANUSZEWSKI, et al.,

           Plaintiff,                                       Case No. 18-cv-10472

v.                                                          Honorable Thomas L. Ludington
                                                            Magistrate Judge Patricia T. Morris
MICHIGAN DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
et al.

      Defendant.
_________________________________/

                               ORDER GRANTING MOTION TO STAY

           On February 8, 2018, Plaintiffs Adam and Ashley Kanuszewski, Shannon Laporte, and

Lynette Wiegand filed a complaint pursuant to 42 U.S.C. § 1983 as parent-guardians and next

friend to their minor children (collectively, “Plaintiffs”). ECF No. 1. They alleged that the State

of Michigan operates an unconstitutional Newborn Screening Program which involves sampling,

testing, and storing infant blood without parental consent. The complaint named Defendants

Michigan Department of Health and Human Services (MDHHS) and its director Nick Lyon,

MDHHS Bureau of Laboratories director Dr. Sandip Shah, state epidemiologist and Michigan

BioTrust manager Dr. Sarah Lyon-Callo, MDHHS Newborn Screening managers Harry

Hawkins1 and Mary Kleyn, Michigan Neonatal Biobank (the “Biobank”) (also known as the

Michigan Neonatal Biorepository) and its director Dr. Antonio Yancey. The named individuals

were sued in their official and individual capacities. Plaintiff filed an amended complaint (which

they titled as a “corrected complaint”)) to address a deficiency in the original complaint (no

summons requested), which was stricken. ECF No. 3.


1
    Mr. Hawkins has since passed away.
       Defendants filed motions to dismiss. ECF Nos. 15, 21. In response, Plaintiffs filed a

second amended complaint as of right, and the motions to dismiss were terminated as moot. See

ECF Nos. 26. Defendants then filed motions to dismiss the amended complaint pursuant to

Federal Rule of Civil procedure 12(b)(1) and 12(b)(6). ECF No. 32, 33, 34.

       On August 8, 2018, the Court entered an order granting the motions to dismiss, dismissed

the complaint, and entered judgment in favor of Defendants. ECF Nos. 50–51. Plaintiffs

appealed that same day. ECF No. 52. In the order granting the motions to dismiss, the Court

analyzed four potential classes of claims: 1) blood testing in violation of the fourteenth

amendment; 2) blood retention and use in violation of the fourteenth amendment; 3) blood

testing in violation of the fourth amendment; and 4) blood retention and use in violation of the

fourth amendment. The Court found that none of the claims were cognizable. On September 5,

2018, Defendants moved for attorney fees as a prevailing party under 42 U.S.C. § 1988. The

State Defendants filed their own motion, as did Defendant Biobank and Antonio Yancey. ECF

Nos. 54-55.

       On January 24, 2019, the Court entered an order granting the motions for fees in part.

ECF No. 64. The Court held that only certain claims advanced by the Plaintiffs were frivolous.

The parties were directed to file supplemental briefing addressing what portion of the requested

fees were attributable to the frivolous claims. Plaintiffs moved to stay all proceedings pending

appeal and also moved for reconsideration of the Court’s order granting Defendants’ motion for

fees in part. ECF Nos. 65, 66. Defendants filed their supplemental brief in support of their fee

motion on February 8. ECF Nos. 67, 69. Plaintiffs filed their supplemental brief on February 22,

2019. ECF No. 6.




                                             -2-
                                                  I.

       Plaintiffs argue that a stay is appropriate because oral argument on appeal is scheduled

for March 13, 2019, and that the decision on appeal could potentially affect the Court’s

determination as to what fee award is appropriate, if any.

       Defendants oppose the motion to stay, arguing that “Plaintiffs have not shown a

substantial likelihood of success on the merits, or that they will suffer irreparable harm, and a

stay will substantially injure other interested parties, is in not the public interest, or the best use

of judicial resources.” ECF No. 70.

       The familiar four-factor test identified by Defendants (success on the merits, balance of

equities, public interest) does not apply to motions to stay execution of a monetary judgment, but

only applies to motions to stay execution of orders granting injunctive relief. Bryant v. Meade &

Assocs., Inc., No. 15-10199, 2017 WL 445593, at *2 (E.D. Mich. Feb. 2, 2017) (noting that the

test “applies to stays of injunctive relief under Rule 62(c), not stays of monetary judgments under

Rule 62(d)”); Acosta v. Min & Kim Inc., No. 15-CV-14310, 2018 WL 3586369, at *2 (E.D.

Mich. July 26, 2018) (“Griepentrog considered a requested stay of injunctive relief, not a stay of

a monetary judgment. This court did not award injunctive relief in this case which suggests that

the Griepentrog four-factor test is not relevant here”).

       Defendants also ask that Plaintiff be required to post a supersedes bond of $10,000 before

a stay is granted (presumably pursuant to Federal Rule of Civil Procedure 62(d), though the

authority for the request is not identified). Rule 62 is not applicable either, however, because

Defendants have not yet obtained a money judgment. That is, the Court has merely held that

some of Plaintiff’s claims were frivolous. The Court has not yet evaluated the sufficiency of the




                                                 -3-
billing records offered by Defendants in support of their fee request or determined what amount

of fees is warranted.

        Thus, Defendants have been awarded no monetary judgment. Accordingly, the instant

motion is not a motion to stay a monetary judgment. Rather, it is simply a motion to stay

proceedings pending appeal, which this Court has discretion to grant. This power is “incidental

to the power inherent in every court to control the disposition of the causes in its docket with

economy of time and effort for itself, for counsel and for litigants, and the entry of such an order

ordinarily rests with the sound discretion of the District Court.” Ohio Envtl. Council v. U.S. Dist.

Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977). Here, these considerations

weigh in favor of granting a stay. Oral argument is set for March 13, 2019 before the Sixth

Circuit. A decision will likely be issued relatively shortly thereafter. Because the Sixth Circuit’s

opinion could impact the analysis of the motion for fees and the motion for reconsideration, these

proceedings will be stayed.

        Accordingly, it is ORDERED that the motion to stay, ECF No. 65, is GRANTED. After

a decision is issued, the Court will enter an order lifting the stay.



                                                        s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge
Dated: March 1, 2019




                                                 -4-
